UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4890


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BROOKS JAMES TERRELL,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:99-cr-00610-HMH-1)


Submitted:   September 15, 2010          Decided:   September 29, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brooks James Terrell, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brooks James Terrell was convicted of attempted car

jacking   resulting    in     serious       bodily    injury,    possession      of   a

firearm by a convicted felon, using and discharging a firearm

during a crime of violence, and possession of crack cocaine with

intent    to    distribute.         At    resentencing,    the    district    court

imposed   a     sentence    of     382    months’    imprisonment.       On   direct

appeal, this court affirmed Terrell’s convictions and sentence.

See United States v. Terrell, 21 F. App’x 216 (4th Cir. 2001)

(No. 01-4154).      Terrell now seeks to file a second appeal of his

sentence.       We have previously affirmed this judgment, and we

dismiss the appeal as duplicative and untimely.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the    materials    before    the    court    and

argument would not aid the decisional process.

                                                                          DISMISSED